Citation Nr: 0511139	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  98-10 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the left tibia.

2.  Entitlement to an effective date prior to June 19, 1989, 
for the grant of service connection for residuals of a 
fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from July 1953 until September 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

These matters were previously before the Board in October 
2003.  At that time, a remand was ordered to accomplish 
additional development.


FINDINGS OF FACT

1.  Prior to April 5, 2000, the service-connected residuals 
of a left tibia fracture were manifested by complaints of 
pain; objectively, there was essentially full range of motion 
of the left leg.  

2.  From April 5, 2000, the service-connected residuals of a 
left tibia fracture are manifested by complaints of pain; 
objectively, the veteran walked with a marked limp, though he 
continued to have essentially full range of motion of the 
left leg.  

4.  A May 1974 Board decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for residuals of a left tibia fracture is final.  
38 U.S.C.A. § 7104.  

5.  In a communication received by the RO on June 19, 1989, 
the veteran requested that his claim of entitlement to 
service connection for residuals of a left tibia fracture be 
reopened.  




CONCLUSIONS OF LAW

1.  Prior to April 5, 2000, the criteria for an evaluation in 
excess of 10 percent for residuals of a left tibia fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5262; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(as in effect prior to April 5, 2000).

2.  From April 5, 2000, the criteria for a 20 percent initial 
staged rating, but no higher, for residuals of a left tibia 
fracture have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5262; 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2004)

3.  The criteria for an effective date prior to June 19, 
1989, for the award of service connection for residuals of a 
left tibia fracture, have not been met.  38 U.S.C.A.  § 5110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in January 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
increased rating claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  While the January 2004 
letter only partially addressed the veteran's earlier 
effective date claim, contentions presented by the veteran 
and his representative, throughout the appeal period, 
evidence awareness of the information and evidence necessary 
to substantiate his earlier effective date claim, as well as 
the need to send any evidence in the veteran's possession, 
pertinent to the appeal, to VA.  As such, the intent of the 
provisions of § 5103(a) of VCAA has been satisfied also as to 
the earlier effective date claim.

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  



Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file is noted 
to be incomplete.  Specifically, the veteran's claims file is 
a rebuilt folder, with some original records missing.  The RO 
indicated in a September 1998 statement of the case that the 
original claims folder had not yet been found.  Such original 
documents remain missing.  However, there is no indication 
that further efforts to locate the missing records would 
likely be successful.  Given this, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  As such, a remand is not 
appropriate here.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In its present state, the claims folder contains records of 
private and VA post service treatment and examination.  
Additionally, numerous correspondence from the veteran is 
associated with the claims folder.  Prior adjudicative 
actions, including a May 1974 Board decision denying service 
connection for a left leg fracture, are of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400.

The effective date for an award of disability compensation, 
based on direct service connection, shall be the day 
following separation from active service, or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 2002); 38 C.F.R. § 3.1(p) (2004).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2004).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2004).

The award of service connection based on new and material 
evidence received after final disallowance will be date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) (2004).


IR-left tibia

Factual background

Testimonial evidence

The veteran has complained of extreme difficulty walking, due 
to swelling of his left leg.  He also complains of severe 
pain in the left leg, for which he is constantly taking 
medication.  

Medical evidence

Private medical records dated in 1993 and 1994 show treatment 
for left leg complaints.  Such treatment primarily related to 
a meniscal tear and a stress fracture of the 5th metatarsal, 
left foot.  

An August 1994 VA examination  revealed complaints of left 
leg pain.  There was local tenderness.  Objectively, he had 
full range of motion throughout the left lower extremity, 
without pain.  No gross malalignment of the fracture was 
noted.  There was also a healed scar, with no evidence of 
active infection, erythema or swelling.

The veteran was again examined by VA in November 1996.  At 
that time, the examiner noted that the veteran's left foot 
was one and one-half shoe size smaller than his right.  There 
was also some muscle atrophy present, with the left calf and 
left thigh region being somewhat smaller in circumference as 
compared to the right.  Range of motion of the left knee was 
full and painless.  He lacked 5 degrees of dorsiflexion in 
the left ankle.  Range of motion of the left ankle was 
otherwise normal.  The examiner observed joint line 
tenderness along the medial aspect of the left knee, but 
there was no definite effusion.  There was no ligamentous 
instability.  Finally, it was noted that the veteran's left 
tibial scar was somewhat hypersensitive to the touch.  It 
measured 10 by 13 centimeters in area.  

In a December 1998 letter, a private chiropractor noted that 
he had treated the veteran for lower leg problems since 1987.  

In April 2000, the veteran was again examined by VA.  He 
walked with a marked limp favoring the left leg.  The wear 
pattern on the soles of his shoes was normal.  Objective 
examination yielded a diagnosis of a medial meniscus tear and 
an adherent scar, left anteromedial leg.  The scar was mildly 
tender to palpation but no increased heat or swelling was 
noted.

In a March 2001 VA examination, the veteran had normal range 
of motion of the left lower extremity joints.  His gait was 
slow and slightly antalgic.  Additionally, an area of well-
healed scarring was noted.  

A VA examination in July 2002 showed no swelling or deformity 
of the left leg.  The veteran had normal range of motion of 
the lower extremity joints.  There was no pitting edema, 
clubbing or cyanosis.  Neurological findings were also 
normal.  

Analysis

I.  Prior to April 5, 2000

The veteran is presently assigned a 10 percent rating for 
residuals of a fractured left tibia, pursuant to Diagnostic 
Code 5262.  Under that Code section, a 10 percent rating is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  Impairment of the tibia and fibula 
represented by malunion with marked knee or ankle disability 
warrants a 30 percent disability rating.  When impairment of 
the tibia and fibula results in nonunion with loose motion, 
necessitating a brace, a 40 percent rating is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

The Board has reviewed the evidence of record and finds that, 
prior to April 5, 2000, the currently assigned 10 percent 
evaluation most closely approximates the veteran's disability 
picture.  

Again, in order to be entitled to the next-higher 20 percent 
evaluation, the evidence must demonstrate moderate ankle or 
knee disability.  In this vein, it is noted that the evidence 
does reveal diagnoses of a meniscal tear, left knee.  
However, the objective evidence fails to show limitation of 
motion of the left knee.  Moreover, there are no findings of 
effusion or instability such as to indicate moderate 
disability. 

The Board has considered whether an increased evaluation is 
justified on the basis of additional functional limitation 
due to factors such as pain, weakness, instability or 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, the 
objective evidence does not demonstrate such additional 
limitation.  In fact, the veteran's range of motion in the 
left lower extremity was normal.  Thus, while the veteran has 
consistently raised complaints of pain, such has been 
adequately reflected in the presently assigned 10 percent 
evaluation during the period in question.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  Because there is no limitation of motion, Diagnostic 
Codes 5260 and 5261 do not apply.  As there is no subluxation 
of the knee, Diagnostic Code 5257 is similarly inapplicable.  
Moreover, Diagnostic Codes 5256 and 5270 are inapplicable 
here because the medical evidence does not establish 
ankylosis of the knee or ankle.  No other Code sections 
apply.     

Further regarding alternate code sections, the Board notes 
that, during the pendency of this appeal, the veteran was 
awarded a separate 10 percent evaluation for residuals of a 
scar on the left tibia.  Thus, the Board has considered such 
evaluation as a component of the veteran's increased rating 
claim.  It is noted that the schedular criteria for the 
rating of skin disabilities was amended effective August 30, 
2002.  During the period in question, however, only the old 
version of the law need be considered.

The Board finds no basis for an increased rating for the 
veteran's left tibia scar.  Indeed, the 10 percent evaluation 
awarded under Diagnostic code 7804 represents the maximum 
available benefit under that Code section.  Moreover, no 
other Code sections are applicable.  

In conclusion, prior to April 5, 2000, the evidence fails to 
support a disability evaluation in excess of 10 percent for 
the veteran's residuals of a left tibia fracture.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, for the period 
prior to April 5, 2000, the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2004) is not warranted.

II.  From April 5, 2000

The Board finds that, from April 5, 2000, the evidence 
supports a 20 percent evaluation for the veteran's residuals 
of a left tibia fracture.  Indeed, a VA examination performed 
on that date reveals a marked limp favoring the left leg.  A 
slow and slightly antalgic gait was further noted in a 
subsequent March 2001 VA examination.  Such findings reflect 
a moderate left leg disability.  In reaching this 
determination, the Board has appropriately considered 
additional functional limitation as due to factors including 
weakness and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

While determining that the veteran is entitled to a 20 
percent evaluation under Diagnostic code 5262 beginning April 
5, 2000, the Board concludes that an award in excess of that 
amount is not justified.  To receive a 30 percent evaluation, 
the evidence would have to demonstrate malunion of the tibia 
with marked knee or ankle disability.  Here, the evidence 
continues to reveal essentially normal range of motion of the 
left leg.  Moreover, though the veteran has received 
treatment for a meniscal tear of the left knee, there have 
been no findings of effusion or instability.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for a rating in excess 
of 20 percent during the period in question.  Because there 
is no limitation of motion, Diagnostic Codes 5260 and 5261 do 
not apply.  As there is no subluxation of the knee, 
Diagnostic Code 5257 is similarly inapplicable.  Moreover, 
Diagnostic Codes 5256 and 5270 are inapplicable here because 
the medical evidence does not establish ankylosis of the knee 
or ankles.  No other Code sections apply.     

Again, the Board has also considered whether an increase is 
warranted as to the veteran's separate scar rating.  The 
schedular criteria for skin disabilities was amended 
effective August 30, 2002.  However, Diagnostic Code 7804 
remained unchanged.  Both before and after the revisions, 
that Code section afforded a maximum 10 percent rating for 
superficial, tender scars.  Moreover, there are no alternate 
diagnostic Codes, either prior to or beginning August 30, 
2002, that could afford a higher rating for the veteran's 
scar.  Indeed, as the veteran's scar is not of the head, face 
or neck, and does not involve burns, Diagnostic Codes 7800-
7802 of the pre-August 30, 2002, schedular criteria are 
inapplicable.  Moreover, because the evidence does not 
establish that the scar causes limitation of motion, or 
involves an area exceeding 12 square inches (77 sq. cm), the 
revised version of Diagnostic Code 7801 does not afford a 
higher rating.    

In conclusion, the Board finds that, from April 5, 2000, the 
evidence allows for a 20 percent evaluation for the veteran's 
(non-scar) residuals of a left tibia fracture.  There is no 
basis for a rating in excess of that amount, however.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the evidence does not reflect that, for the period 
beginning April 5, 2000, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  Earlier effective date

Analysis

In the present case, the veteran's claim of entitlement to 
service connection for residuals of a left tibia fracture was 
initially denied by the Board in September 1959.  That 
decision is final.  See 38 U.S.C.A. § 7104.  He subsequently 
sought to reopen his claim.  Such request was denied by the 
Board in May 1974, on the basis that new and material 
evidence had not been received.  That determination is also 
final.  38 U.S.C.A. § 7104.  

Due to the finality of the decisions discussed above, the 
veteran is clearly not entitled to an effective date prior to 
May 1974.  Instead, under 38 C.F.R. § 3.400(b)(2), the 
appropriate effective date is the date of receipt of a new 
claim following the May 1974 denial, or the date entitlement 
arose, whichever is later.  

A letter received by the RO on June 19, 1989, was construed 
as a request to reopen his left tibia claim.  Thus, that date 
serves as the date of claim.  Although the evidence of record 
does not reveal an exact date upon which the entitlement 
arose, the Board notes that such information is not required 
in order to conclude that the June 19, 1989, date selected by 
the RO was appropriate.  The reason for this is that, if the 
entitlement arose prior to June 19, 1989, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after June 19, 
1989, would not entitle the veteran to an earlier effective 
date, since the later of the two dates is controlling.   

The Board has considered whether any evidence of record 
between May 1974 and June 1989 may be construed as an 
informal claim, entitling the veteran to an earlier effective 
date.  However, no such evidence is identified here.  

In sum, the presently assigned effective date of June 19, 
1989, is appropriate and there is no basis for an award of 
service connection for residuals of a left tibia fracture 
prior to that date.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the left tibia, prior to April 5, 
2000, is denied.

Entitlement to a 20 percent initial staged rating for 
residuals of a fracture of the left tibia, from April 5, 
2000, is granted, subject to applicable law governing the 
award of monetary benefits.

Entitlement to an effective date prior to June 19, 1989, for 
a grant of service connection for residuals of a fracture of 
the left tibia is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


